Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 9/26/22 has been entered.

Response to Arguments/Amendments

The Terminal Disclaimer has been accepted.
In light of applicant arguments/amendments the claims overcame the art of record.
However, the examiner was unable to find the support for the newly submitted independent claims, see details below.

Claims 22-44 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claim(s) 22-46 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, claim requires two mode of operations in enabling change of state of a lock: one without identity-related information from an authorized person/owner attempting to change the state of the lock, as long as a measure range of values associated with a property of electromagnetic waves processed during an attempt with a property of electromagnetic waves processed during an attempt to change the state of the lock meets at least one selected relationship between at least one predetermined criterion and the measure range of values associated with the property of processed electromagnetic waves and the second mode requiring the identity-related information from an authorized person/owner regardless of the relationship.
First, the examiner was unable to find support for determination whether a measure range of values associated with a property of electromagnetic waves processed during an attempt with a property of electromagnetic waves processed during an attempt to change the state of the lock meets at least one selected relationship between at least one predetermined criterion and the measure range of values associated with the property of processed electromagnetic waves, especially as pertaining to an authorized person/owner attempting to change the state of the lock.
Secondly, the examiner was unable to find support for two different modes (alternative operations) of changing the state of the lock. Even if one was to considered the modes to be equated to steps, for example, rather than conventionally accepted meaning (alternative operations), the additional/following limitation: “after changing the state of the lock, in both the first mode and the second mode…” would preclude such interpretation.
Applicant should correct/clarify with the support of the specification the limitations in question.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433